Citation Nr: 0915409	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-28 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a psychoneurotic 
disability, to include generalized anxiety disorder and post-
traumatic symptoms.

2.  Entitlement to service connection for a lumbar spine 
disability, to include disc bulging and degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1998 to 
August 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In December 2007, the Veteran testified before the 
undersigned at the RO.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  A psychoneurotic disability, to include post-traumatic 
symptoms and anxiety disorder, is attributable to service.

2.  A lumbar spine disability, to include disc bulging and 
degenerative changes, is attributable to service. 


CONCLUSIONS OF LAW

1.  A psychoneurotic disability, to include post-traumatic 
symptoms and anxiety disorder, was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A lumbar spine disability, to include disc bulging and 
degenerative changes, was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the fully 
favorable decision, contained herein, any further discussion 
of the VCAA is unnecessary.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Psychiatric Disorder

The Veteran's service treatment records contain no evidence 
of complaints related to a psychiatric disorder.

A January 2003 private treatment record indicated the Veteran 
complained of anxiety, depression, and anger.  He was on the 
waiting list for an appointment at VA.  The impression was 
anxiety and depression.

VA outpatient records beginning in January 2003 show the 
Veteran complained of anxiety, irritability, depression, 
sleep disturbance, and anger.  In January 2003, he indicated 
the symptoms had been present for the past few months, and in 
February 2003, the Veteran was noted to have a six-month 
history of panic disorder.  In June 2003, the Veteran 
indicated he had these symptoms since discharge.

In a March 2005 written statement, the Veteran indicated he 
did not seek treatment for his psychiatric disability while 
in service.  Instead, he spoke with the Chaplain.

Various records show the Veteran has been diagnosed with 
adjustment disorder, panic disorder, anxiety, depression, and 
post-traumatic stress disorder (PTSD)

Based on this evidence, the Board finds that there is 
continuity of symptomatology since service for a 
psychoneurotic disability.  While there is no evidence in the 
service treatment records of complaints for anxiety, the 
Veteran explained that he instead spoke to the Chaplain.  
Furthermore, he sought treatment almost immediately after 
completing service and consistently reported a history of 
anxiety and depression since separation.

Given this continuity of symptomatology of the psychoneurotic 
disability since service, the Board finds that service 
connection is warranted.


Lumbar Spine

The Veteran's service treatment records show he complained of 
low back pain in June 1999 and August 2001.  The diagnosis 
was mechanical back pain.  In an April 2002 report of medical 
history, the Veteran reported a history of back strain.

October 2003, July 2004, and December 2004 VA outpatient 
records show the Veteran complained of a history of low back 
pain that was mild and not radiating.  He was assessed with 
low back pain.

A June 2004 VA x-ray report shows the Veteran had a normal 
lumbosacral spine.

A January 2007 VA x-ray report shows the Veteran was found to 
have mild bulging of the L4-L5 and L5-S1 discs and mild 
scattered bony degenerative changes.

In a December 2007 written statement, the Veteran's 
chiropractor indicated he had been treating the Veteran since 
2002 for chronic, intermittent low back pain.

Based on this evidence, the Board finds that there is a 
showing of a continuity of symptomatology for the Veteran's 
lumbar spine during service and since his discharge.  He 
complained of low back pain on at least two occasions in 
service and reported such a history in April 2002.  Post-
service records show he sought treatment with a chiropractor 
beginning in 2002, and VA outpatient records show treatment 
beginning in October 2003, with the Veteran reporting a 
history of low back pain.  The Veteran has complained of low 
back pain since service.

As there is a finding of continuity of symptomatology since 
the Veteran's service, the Board finds that service 
connection is warranted for the Veteran's lumbar spine 
disability, to include disc bulging and degenerative changes.


ORDER

Service connection for a psychoneurotic disability, to 
include generalized anxiety disorder and post-traumatic 
symptoms is granted.

Service connection for a lumbar spine disability, to include 
disc bulging and degenerative changes, is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


